COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


                                                    §
  IN RE:                                                             No. 08-21-00150-CR
                                                    §
  THE STATE OF TEXAS,                                          AN ORIGINAL PROCEEDING
                                                    §
  RELATOR.                                                     IN A WRIT OF PROHIBITION
                                                    §


                                   MEMORANDUM OPINION

        On September 9, 2021, at 4:19 p.m., the State of Texas, Relator, filed a writ of prohibition

against Respondent, the Honorable Pedro Gomez, Jr., judge of the 112th District Court of Reagan

County, asking us to prevent Respondent from issuing a bond ruling involving Real Party in

Interest Ariel Guadalupe Martinez at a possible hearing to be held the next morning at 10 a.m.

        The State alleged that Respondent did not have jurisdiction to issue Martinez’s bond

because Respondent is a district court judge and it is the justice court in Reagan County that

possessed sole jurisdiction to rule on bond issues related to Martinez. See Ex parte Clear, 573

S.W.2d 224, 228-29 (Tex.Crim.App. 1978)(holding that justice court had magisterial jurisdiction

to the exclusion of district court because when two or more courts have concurrent jurisdiction of

any offense, the court in which an indictment or a complaint shall first be filed retains jurisdiction).

The State further alleged that if Respondent granted bond, the State would have no right to appeal
and would be forced to re-apprehend Martinez. 1 Contemporaneous with the petition, the State filed

a Rule 52.10 motion for temporary relief, seeking to stop Respondent from holding a 10 a.m. bond

hearing on September 10, 2021. We granted the motion for temporary relief and called for a

response from the real party in interest.

         The State has now moved to dismiss this mandamus action on mootness grounds, stating

that (1) the bond matter was taken up by the justice of the peace of Reagan County at a hearing on

September 9, 2021, (2) the matter was resolved by agreement between the parties, and (3) the

prohibition relief sought by the State is now moot because the issue has been resolved in the proper

jurisdiction.

         We agree based on the State’s representations that the controversy is now moot because

the State has already obtained the relief it requested, i.e., a bond ruling from the justice court.

Therefore, this petition for a writ of prohibition is hereby dismissed for want of jurisdiction on

mootness grounds.



September 10, 2021
                                                        YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.

(Do Not Publish)




1
  Although the State titled its petition as a “writ of prohibition,” the substance of the petition appears to be more akin
to a request for mandamus relief. See In re McCann, 422 S.W.3d 701, 711 (Tex.Crim.App. 2013)(identifying
mandamus test as involving an abuse of discretion for which there is no adequate remedy by law). By contrast, a writ
of prohibition operates like an injunction issued by a superior court to control, limit, or prevent action in a court of
inferior jurisdiction. In re Davis, No. 08-20-00085-CV, 2020 WL 5094672, at *4 (Tex.App.—El Paso Aug. 26, 2020,
orig. proceeding)(mem. op.). As a technically matter, the writ of prohibition is used to protect the subject matter of a
pending appeal or to prohibit an unlawful interference with the enforcement of this Court’s orders and judgments. Id.
We have no jurisdiction to issue a writ of prohibition requiring the trial court to refrain from performing a future act
unless we have actual jurisdiction over a pending proceeding. Id.


                                                            2